Citation Nr: 0940212	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  05-29 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received in order 
to reopen a claim for service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1966 to 
September 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the New 
York, New York Office (RO) of the Department of Veterans 
Affairs (VA), which denied the Veteran's application to 
reopen a previously denied claim of entitlement to service 
connection for schizophrenia for failure to submit new and 
material evidence.

In May 2008 the Veteran failed to appear for his scheduled 
Travel Board hearing at the RO. 

In August 2008, the Board remanded the Veteran's claim for 
further development.  The development has been completed, and 
the case is before the Board for final review.  The Board was 
notified in a September 10, 2009 statement from the Veteran's 
representative that an extension of 30 days was requested in 
order to allow the Veteran to submit additional evidence.  
The Board has waited 10 days beyond the 30-day deadline to 
adjudicate this claim.  No evidence has been received from 
the Veteran.  The Board will now proceed to adjudicate the 
claim.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In a January 1978 decision, the RO denied the Veteran's 
claim for service connection for a schizophrenia.  A timely 
appeal was not submitted, and the decision became final.

3.  None of the new evidence associated with the claims file 
since the January 1978 denial, when considered by itself or 
in connection with evidence previously assembled, raises a 
reasonable possibility of substantiating the claim for 
service connection for schizophrenia.


CONCLUSIONS OF LAW

1.  The January 1978 RO decision that denied the claim for 
service connection for schizophrenia is final.  38 U.S.C.A. § 
7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2009).

2.  As evidence received since the RO's January 1978 denial 
is not new and material with respect to the application to 
reopen a claim for service connection for schizophrenia, the 
criteria for reopening the claim for service connection for 
schizophrenia are not met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's application to reopen a claim for 
service connection for schizophrenia was received in May 
2004.  Thereafter, he was notified of the general provisions 
of the VCAA by the New York RO in correspondence dated in 
July 2004 and by the Huntington, West Virginia RO in 
correspondence dated in October 2008.  These letters notified 
the Veteran of VA's responsibilities in obtaining information 
to assist the Veteran in completing his claim, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim, and provided other pertinent 
information regarding VCAA.  Thereafter, the claim was 
reviewed and a supplemental statement of the case was issued 
in August 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in March 
2006.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

A review of the October 2008 VCAA notice letter shows the 
Huntington RO identified the bases for the denial in the 
prior decision and provided notice that described what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  The letter also 
notified him of what the evidence must show to support a 
claim for service-connected compensation benefits.  The Board 
finds the notice requirements pertinent to the issue on 
appeal addressed in this decision have been met.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, Army National Guard records, VA 
treatment records, private treatment records, and records 
from the Social Security Administration (SSA) have been 
obtained and associated with his claims file.  

The Veteran was not provided a VA examination and opinion to 
assess the current nature and etiology of his schizophrenia 
disability.  However, VA need not conduct an examination with 
respect to the claim on appeal, as information and evidence 
of record contains sufficient competent medical evidence to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4).  Under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation (service connection) claims, the VA must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case.  The Veteran's service 
treatment records and post-service private and VA treatment 
records contain no evidence of any manifestations of a 
psychiatric disorder during active military service or of any 
psychosis during the year following separation from active 
military service.  In addition, there is no indication that 
the Veteran's current schizophrenia disability diagnosed more 
than three years after separation from service may be 
associated with his military service.  Therefore, a VA 
examination is not required or warranted.

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claim, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.



New and Material Evidence Claim

In a January 1978 rating decision, the RO denied service 
connection for schizophrenia.  It was noted that there was no 
indication of psychosis in service, and the first evidence of 
schizophrenia was in 1972 more than [three] years after 
separation from service.

Evidence of record at the time of the January 1978 RO 
decision included service treatment records, VA treatment 
records dated from October 1968 to July 1972, a high school 
transcript, a discharge summary from Bellevue Hospital for 
inpatient psychiatric treatment from June to July 1972, and 
psychiatric treatment records from Atascadero State Hospital 
dated from June 1976 to March 1977 during an involuntary 
commitment pursuant to the California Penal Code.  The 
evidence of record showed that the Veteran complained of 
feeling anxious and depressed in a VA treatment record in 
January 1972, and the first diagnosis of schizophrenia was in 
June 1972 while he was hospitalized at Bellevue Hospital. 

The Veteran attempted to reopen his claim for service 
connection for schizophrenia in May 2004.  This appeal arises 
from the RO's September 2004 denial to reopen the Veteran's 
claim for service connection for schizophrenia.  Regardless 
of the RO's actions, the Board must still determine whether 
new and material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the Veteran's previously and finally denied claims).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  In this case, the last final denial of the claim 
for service connection for schizophrenia was the January 1978 
RO decision, and a February 1978 letter from the RO that 
notified the Veteran of the decision.  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 512-13 (1992).

Evidence added to the claims file since the January 1978 RO 
decision includes inpatient and outpatient VA treatment 
records from the VA Medical Centers (VAMC) in Long Beach, 
California and New York, showing additional inpatient 
treatment and ongoing outpatient treatment for schizophrenia, 
as well a VA medical examination reports; records from the 
Social Security Administration showing disability for SSA 
purposes beginning in June 1988 based on a diagnosis of 
schizophrenia; multiple statements from the Veteran; records 
from the Army National Guard of New York (ANG) showing 
service from May 1984 to May 1988; inpatient psychiatric 
treatment records from Creedmore Psychiatric Center dated 
from May to June 1988; a response from Bellevue Hospital 
dated in August 2007 that there was no record of treatment 
from February 1964; treatment records and correspondence from 
Flushing Hospital documenting evaluation and treatment for 
schizophrenia in May and July 1995, April 2006, and in 
December 2008; a file memorandum that concluded that the only 
period of active duty service was from October 1966 to 
September 1968; and recent Medicare summaries and 
prescription records received in December 2008.

The additionally received evidence is "new" in the sense 
that it was not previously before agency decision makers.  
However, none of this evidence is "material" for purposes 
of reopening the claim for service connection for 
schizophrenia.

The additional VA and private treatment records contain no 
competent medical opinion that the Veteran's current 
schizophrenia disability was caused or aggravated by active 
military service.  

The Veteran asserted that he was treated at Bellevue Hospital 
for schizophrenia in February 1964.  As noted, however, an 
August 2007 response from Bellevue Hospital indicated that 
there was no record of treatment from that time.  Rather, the 
evidence of record showed the first treatment for 
schizophrenia at Bellevue Hospital in June 1972.

Additional statements from the Veteran since the January 1978 
denial reflect a new theory of entitlement to service 
connection for schizophrenia:  that it was caused or 
aggravated by his ANG service from May 1984 to May 1988.  In 
an April 1984 pre-induction report of medical history, the 
Veteran failed to report his history of outpatient treatment 
for schizophrenia or his multiple psychiatric 
hospitalizations for schizophrenia, including an involuntary 
commitment from June 1976 to March 1977.  Nevertheless, the 
ANG records do not include any medical reports concerning 
signs of or treatment an acquired psychiatric disorder.  
Hence, his theory of entitlement is without merit because the 
evidence does not provide a basis for service connection for 
a psychiatric disorder based on a theory of incurrence or 
aggravation during ANG service.  38 U.S.C.A. §§ 101(24), 106, 
1110 (West 2002); 38 C.F.R. § 3.6(a) (2009).  Moreover, the 
record contains no evidence that his schizophrenia was 
aggravated beyond its natural progression.   

In addition, the Veteran was notified in April 2008 of a 
Travel Board hearing that he requested that was scheduled for 
May 2008.  However, he failed to appear for the hearing or to 
request a rescheduled hearing.  In this regard, the Court has 
held that VA's duty to assist the veteran in developing the 
facts and evidence pertinent to a veteran's claim is not a 
one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the January 
1978 RO decision is either cumulative or redundant of the 
evidence of record or does not raise a reasonable possibility 
of substantiating the claim.  In addition, evidence added to 
the record clearly does not include competent evidence 
showing that the Veteran's schizophrenia was incurred in or 
aggravated by active military service.

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for schizophrenia has not been received.  As such, 
the requirements for reopening the claim are not met, and the 
January 1978 denial of the claim for service connection for 
schizophrenia remains final.  As the Veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen his finally disallowed claim, the benefit-
of-the-doubt doctrine is not applicable.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence was not received to reopen a claim 
for entitlement to service connection for schizophrenia; the 
appeal is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


